DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The Examiner acknowledges that the Applicant’s amendments to claims 2, 10 and 18 resolves the previous claim objections of claims 2, 10 and 18. Therefore, the objection to claims 2, 10 and 18 have been withdrawn.
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s amendments to claims 1, 8 and 15 resolves the previous rejection of claims 1, 8 and 15 under 35 USC 112(b). Therefore, the rejection of claims 1, 8 and 15 under 35 USC 112(b) have been withdrawn. Also, as claims 2-5 depend from claim 1 and claims 16-20 depend from claim 15, the previous rejections of claims 2-5 and 16-20 under 35 USC 112(b) have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejectedCui et al. (US 2020/0058245) hereinafter “Cui” in view of Peng et al. (CN204332961) hereinafter “Peng” (English translation attached).
Regarding claim 1, Fig. 13 of Cui teaches a pixel arrangement structure comprising a plurality of pixel repeated combinations (See Picture 1 below), wherein each of the pixel repeated combinations comprises: four pixel units (See Picture 1 below), wherein each of the pixel unit comprises: two pixels (Each pixel comprising B, R and G) disposed back to back, wherein each of the pixels comprises a first divisional sub-pixel (See Picture 1 below), wherein two of the first divisional sub-pixels (See Picture 1 below) are disposed at a center of the pixel repeated combination (See Picture 1 below) and distant from the center of the pixel repeated combination (See Picture 1 below) respectively; wherein the four pixel units (See Picture 1 below) disposed within four areas are divided by two diagonal lines (See Picture 1 below) of the pixel repeated combination, and the four pixel units are radially symmetrical to a midpoint of the diagonal lines of the pixel repeated combination; wherein four first divisional sub-pixels of the pixel units surrounding the center of the pixel repeated combination integrally combine into a first sub-pixel (Item G); wherein a shape of the pixel unit is a square, a shape of the first sub-pixel (Item G) is a square; wherein each of the pixels of the pixel unit further comprises a second divisional sub-pixel (See Picture 1 below) and a third subpixel (See Picture 1 below) disposed between the first divisional sub-pixel (See Picture 1 below) and the second divisional sub-pixel (See Picture 1 below), and two of the second divisional sub-pixels (See Picture 1 below) of the two pixels of the pixel units are integrated into a second sub-pixel (See Picture 1 below).
Cui does not explicitly teach where in two adjacent pixel units, two of the second subpixels are spaced apart from each other, and two of the third subpixels are spaced apart from each other.
Fig. 7 of Peng teaches where in two adjacent pixel units (Items 110) two second subpixels (Items 114) are spaced apart from each of other and two third subpixels (Items 116) are spaced apart from each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have in two adjacent pixel units, two of the second subpixels are spaced apart from each other, and two of the third subpixels are spaced apart from each other because the configuration allows for an improved production yield and reduces production costs (Peng Page 3, Last sentence of first paragraph of pdf version [attached]).

    PNG
    media_image1.png
    634
    652
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Cui Fig. 13)
Regarding claim 2, Fig. 13 of Cui further teaches wherein two of the pixels are symmetrical on a basis of a central axis of the second sub-pixel, and wherein a shape of the second sub-pixel is a hexagon (See Picture 1 above where the shape of the second sub-pixel within the pixel unit is a hexagon), and a shape of the third sub-pixel is an isosceles trapezoid (See Picture 1 above where the shape of the third sub-pixel within the pixel unit is an isosceles trapezoid). 
Regarding claim 3, Fig. 13 of Cui further teaches where the first sub-pixels (Items G), the second sub-pixels (Items B) or the third sub-pixels (Items R) of two adjacent pixel units (See Picture 1 above) in the same color are adjacent to each other.
Regarding claim 4, the combination of Cui and Peng teaches all of the elements of the claimed invention as stated above except where the first sub-pixel is a blue sub-pixel, the second sub-pixel is a red sub-pixel and the third sub-pixel is a green sub-pixel.
However, Cui further teaches where the area of sub-pixels of different colors is desirably set to different relative areas (Paragraph 0079).
Cui also teaches where the area of each of the sub-pixels is directly related to the distance between sub-pixels of the same color, and the distance between sub-pixels of the same color is a result effective variable (Cui Paragraph 0079 where the area of one certain sub-pixel region in the same pixel unit may be less than the areas of other sub-pixel regions and Paragraph 0082 where the distances determine the definition of a display). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (See MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between sub-pixels of like color sib-pixels such that an area of the first sub-pixel is different relative to an area of the second sub-pixel, and also different than an area of the third sub-pixel because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (See MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
When the areas of the sub-pixels are modified as stated above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a certain color associated with a sub-pixel of a certain area such that the first sub-pixel is a blue sub-pixel, the second sub-pixel is a red sub-pixel and the third sub-pixel is a green sub-pixel because sub-pixels of a certain color having a desirable area relative to the area of the other sub-pixels is advantageous by increasing the color temperature and increasing the visual brightness (Cui Paragraph 0079).
Regarding claim 5, the combination of Cui and Peng teaches all of the elements of the claimed invention as stated above.
Cui does not explicitly teach where an area of the first sub-pixel is greater than an area of the second sub-pixel, and also greater than an area of the third sub-pixel.
However, the area of each of the sub-pixels is directly related to the distance between sub-pixels of the same color, and the distance between sub-pixels of the same color is a result effective variable (Cui Paragraph 0079 where the area of one certain sub-pixel region in the same pixel unit may be less than the areas of other sub-pixel regions and Paragraph 0082 where the distances determine the definition of a display). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (See MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between sub-pixels of like color such that an area of the first sub-pixel is greater than an area of the second sub-pixel, and also greater than an area of the third sub-pixel because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (See MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Regarding claim 6, Fig. 13 of Cui teaches a pixel arrangement structure comprising a plurality of pixel repeated combinations (See Picture 1 above), wherein each of the pixel repeated combinations comprises a plurality of pixel units (See Picture 1 above); wherein the plurality of pixel units of the pixel repeated combination share a first sub-pixel (Item G) and surround a center of the first sub-pixel (Item G); wherein each of the pixel units (See Picture 1 above) comprises two pixels (Each pixel comprising B, R and G) disposed back to back, each of the pixels comprises a first divisional subpixel (See Picture 1 above), a second divisional subpixel (See Picture 1 above) and a third divisional subpixel (See Picture 1 above) disposed between the first divisional subpixel and the second divisional subpixel (See Picture 1 above), and two of the second divisional sub-pixels (See Picture 1 below) of the two pixels of the pixel unit are integrated into a second sub-pixel (See Picture 1 below).
Cui does not explicitly teach where in two adjacent pixel units, two of the second subpixels are spaced apart from each other, and two of the third subpixels are spaced apart from each other.
Fig. 7 of Peng teaches where in two adjacent pixel units (Items 110) two second subpixels (Items 114) are spaced apart from each of other and two third subpixels (Items 116) are spaced apart from each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have in two adjacent pixel units, two of the second subpixels are spaced apart from each other, and two of the third subpixels are spaced apart from each other because the configuration allows for an improved production yield and reduces production costs (Peng Page 3, Last sentence of first paragraph of pdf version [attached]).
Regarding claim 7, Fig. 13 further teaches wherein two of the first divisional sub-pixels (See Picture 1 above) are disposed at a center of the pixel repeated combination (See Picture 1 above) and distant from the center of the pixel repeated combination (See Picture 1 above) respectively; wherein the first divisional sub-pixels (See Picture 1 above) of the pixel units (See Picture 1 above) surrounding the center of the pixel repeated combination (See Picture 1 above) integrally combine into the first sub-pixel (Item G).
Regarding claim 8, Fig. 13 of Cui further teaches where each of the pixel repeated combinations comprises four pixel units (See Picture 1 above), a shape of the pixel repeated combination is a quadrangle (See Picture 1 above), and the four pixel units are disposed within four areas are divided by two diagonal lines of the pixel repeated combination, and the four pixel units are radially symmetrical to a midpoint of the diagonal lines of the pixel repeated combination (See Picture 1 above).   
Regarding claim 9, Fig. 13 of Cui further teaches where a shape of the pixel repeated combination is a square, a shape of the pixel unit is a square, and a shape of the first sub-pixel (Item G) is square (See Picture 1 above).
Regarding claim 10, Fig. 13 of Cui further teaches wherein two of the pixels are symmetrical on a basis of a central axis of the second sub-pixel, and wherein a shape of the second sub-pixel is a hexagon (See Picture 1 above where the shape of the second sub-pixel within the pixel unit is a hexagon), and a shape of the third sub-pixel is an isosceles trapezoid (See Picture 1 above where the shape of the third sub-pixel within the pixel unit is an isosceles trapezoid). 
Regarding claim 11, Fig. 13 of Cui further teaches where the first sub-pixels (Items G), the second sub-pixels (Items B) or the third sub-pixels (Items R) of two adjacent pixel units (See Picture 1 above) in the same color are adjacent to each other.
Regarding claim 12, the combination of Cui and Peng teaches all of the elements of the claimed invention as stated above except where the first sub-pixel is a blue sub-pixel, the second sub-pixel is a red sub-pixel and the third sub-pixel is a green sub-pixel.
However, Cui further teaches where the area of sub-pixels of different colors is desirably set to different relative areas (Paragraph 0079).
Cui also teaches where the area of each of the sub-pixels is directly related to the distance between sub-pixels of the same color, and the distance between sub-pixels of the same color is a result effective variable (Cui Paragraph 0079 where the area of one certain sub-pixel region in the same pixel unit may be less than the areas of other sub-pixel regions and Paragraph 0082 where the distances determine the definition of a display). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (See MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between sub-pixels of like color sib-pixels such that an area of the first sub-pixel is different relative to an area of the second sub-pixel, and also different than an area of the third sub-pixel because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (See MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
When the areas of the sub-pixels are modified as stated above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a certain color associated with a sub-pixel of a certain area such that the first sub-pixel is a blue sub-pixel, the second sub-pixel is a red sub-pixel and the third sub-pixel is a green sub-pixel because sub-pixels of a certain color having a desirable area relative to the area of the other sub-pixels is advantageous by increasing the color temperature and increasing the visual brightness (Cui Paragraph 0079).
Regarding claim 13, the combination of Cui and Peng teaches all of the elements of the claimed invention as stated above.
Cui does not explicitly teach where an area of the first sub-pixel is greater than an area of the second sub-pixel, and also greater than an area of the third sub-pixel.
However, the area of each of the sub-pixels is directly related to the distance between sub-pixels of the same color, and the distance between sub-pixels of the same color is a result effective variable (Cui Paragraph 0079 where the area of one certain sub-pixel region in the same pixel unit may be less than the areas of other sub-pixel regions and Paragraph 0082 where the distances determine the definition of a display). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (See MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between sub-pixels of like color such that an area of the first sub-pixel is greater than an area of the second sub-pixel, and also greater than an area of the third sub-pixel because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (See MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Regarding claim 14, Fig. 13 of Cui teaches A display panel (Paragraph 0002) comprising a pixel arrangement structure, wherein the pixel arrangement structure comprises a plurality of pixel repeated combinations (See Picture 1 above), wherein each of the pixel repeated combinations comprises a plurality of pixel units (See Picture 1 above); wherein the plurality of pixel units of the repeated combinations share a first subpixel (Item G) and surround a center of the first sub-pixel (Item G); wherein each of the pixel units (See Picture 1 above) comprises two pixels (Each pixel comprising B, R and G) disposed back to back, each of the pixels comprises a first divisional subpixel (See Picture 1 above), a second divisional subpixel (See Picture 1 above) and a third divisional subpixel (See Picture 1 above) disposed between the first divisional subpixel and the second divisional subpixel (See Picture 1 above), and two of the second divisional sub-pixels (See Picture 1 below) of the two pixels of the pixel unit are integrated into a second sub-pixel (See Picture 1 below).
Cui does not explicitly teach where in two adjacent pixel units, two of the second subpixels are spaced apart from each other, and two of the third subpixels are spaced apart from each other.
Fig. 7 of Peng teaches where in two adjacent pixel units (Items 110) two second subpixels (Items 114) are spaced apart from each of other and two third subpixels (Items 116) are spaced apart from each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have in two adjacent pixel units, two of the second subpixels are spaced apart from each other, and two of the third subpixels are spaced apart from each other because the configuration allows for an improved production yield and reduces production costs (Peng Page 3, Last sentence of first paragraph of pdf version [attached]).
Regarding claim 15, Fig. 13 of Cui further teaches wherein two of the first divisional sub-pixels (See Picture 1 below) are disposed at a center of the pixel repeated combination (See Picture 1 below) and distant from the center of the pixel repeated combination (See Picture 1 below) respectively; wherein the four pixel units (See Picture 1 below) disposed within four areas are divided by two diagonal lines (See Picture 1 below) of the pixel repeated combination, and the four pixel units are radially symmetrical to a midpoint of the diagonal lines of the pixel repeated combination; wherein four first divisional sub-pixels of the pixel units surrounding the center of the pixel repeated combination integrally combine into the first sub-pixel (Item G).
Regarding claim 16, Fig. 13 of Cui further teaches where each of the pixel repeated combinations comprises four pixel units (See Picture 1 above), a shape of the pixel repeated combination is a quadrangle (See Picture 1 above).   
Regarding claim 17, Fig. 13 of Cui further teaches where a shape of the pixel repeated combination is a square, a shape of the pixel unit is a square, and a shape of the first sub-pixel (Item G) is square (See Picture 1 above).
Regarding claim 18, Fig. 13 of Cui further teaches wherein two of the pixels are symmetrical on a basis of a central axis of the second sub-pixel, and wherein a shape of the second sub-pixel is a hexagon (See Picture 1 above where the shape of the second sub-pixel within the pixel unit is a hexagon), and a shape of the third sub-pixel is an isosceles trapezoid (See Picture 1 above where the shape of the third sub-pixel within the pixel unit is an isosceles trapezoid).
Regarding claim 19, Fig. 13 of Cui further teaches where the first sub-pixels (Items G), the second sub-pixels (Items B) or the third sub-pixels (Items R) of two adjacent repeated combinations (See Picture 1 above) in the same color are adjacent to each other.
Regarding claim 20, Fig. 13 of Cui teaches all of the elements of the claimed invention as stated above except where the first sub-pixel is a blue sub-pixel, the second sub-pixel is a red sub-pixel and the third sub-pixel is a green sub-pixel.
However, Cui further teaches where the area of sub-pixels of different colors is desirably set to different relative areas (Paragraph 0079).
Cui also teaches where the area of each of the sub-pixels is directly related to the distance between sub-pixels of the same color, and the distance between sub-pixels of the same color is a result effective variable (Cui Paragraph 0079 where the area of one certain sub-pixel region in the same pixel unit may be less than the areas of other sub-pixel regions and Paragraph 0082 where the distances determine the definition of a display). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (See MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between sub-pixels of like color sib-pixels such that an area of the first sub-pixel is different relative to an area of the second sub-pixel, and also different than an area of the third sub-pixel because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (See MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
When the areas of the sub-pixels are modified as stated above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a certain color associated with a sub-pixel of a certain area such that the first sub-pixel is a blue sub-pixel, the second sub-pixel is a red sub-pixel and the third sub-pixel is a green sub-pixel because sub-pixels of a certain color having a desirable area relative to the area of the other sub-pixels is advantageous by increasing the color temperature and increasing the visual brightness (Cui Paragraph 0079).
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 12/14/2021, with respect to the rejection(s) of claim(s) 1, 6 and 14 under 35 USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peng.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891